DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 13-14, 16, 23, and 26-33 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a packaged device comprising: the lead having a thickness at the distal end that is less than a thickness at the proximal end; a first mold compound having ink residue between the die pad and the lead; and a second mold compound contacting portions of the die pad and the lead, wherein a first surface of the first mold compound is coplanar with a first surface of the lead, and wherein a second surface of the first mold compound, opposite to the first surface of the first mold compound, is exposed from the packaged device, in combination with other claimed features, as recited in independent claim 1.  Claims 23 and  26-29 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 13, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an integrated circuit package comprising: a first mold compound having ink residue adjacent to portions of the die pad and the lead; and a second mold compound contacting portions of the die pad and the lead, wherein the first mold compound includes a trench with a recessed 
Regarding claim 30, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a packaged device comprising: the lead having a thickness at the distal end that is less than a thickness at the proximal end; an ink residue between the die pad and the lead; and a first mold compound contacting portions of the die pad and the lead, wherein a first surface of the ink residue is coplanar with a first surface of the lead, and wherein a second surface of the ink residue, opposite to the first surface of the ink residue, is exposed from the packaged device, in combination with other claimed features, as recited in independent claim 30. Claims 31-33 are dependent upon independent claim 30, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

			      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 13, 2021